Citation Nr: 0940201	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  00-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for arthritis of 
various joints.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  



REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from August 1971 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran's claims of entitlement to service connection for 
arthritis of various joints and GERD were previously denied 
by the Board in December 2007, and the Veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In May 2009, the Veteran, through his 
representative, and the Secretary of Veterans Affairs 
submitted a Joint Motion for Partial Remand requesting that 
the portion of the December 2007 Board decision denying these 
two claims be vacated and remanded for readjudication.  Later 
that month, the Court granted the motion and remanded the 
case to the Board for further appellate review.  Other issues 
denied by the Board were undisturbed.  The case now returns 
to the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  


REMAND

In the May 2009 Joint Motion, the parties indicated that the 
Board had failed in its duty to assist by relying on an 
inadequate examination to deny the Veteran's claim for 
service connection for arthritis of various joints.  The 
parties explained that the October 2005 joints examination 
was inadequate because the examiner had failed to review the 
Veteran's claims folder before rendering his opinion 
regarding the Veteran's joint disability and failed to 
provide an etiology opinion as to whether the joint 
disabilities could be directly related to his service.  The 
parties further commented that the examiner only provided 
opinions regarding whether the Veteran's claimed joint 
disabilities were secondary to certain service-connected 
disabilities, whereas the service treatment records contained 
objective findings that could potentially support the 
Veteran's claim (such as a possible fracture of the right 
hand, diagnosis of bursitis of the shoulder, trauma to the 
left foot, trauma to the left wrist, trauma to the right 
knee, muscle pain in the left shoulder, right foot numbness, 
right knee and right ankle injury, aching joints when cold, 
and degenerative joint disease of the right knee).  Thus, in 
consideration of the foregoing, the Board finds that a remand 
is necessary in order to obtain a supplemental medical 
opinion from the October 2005 joints examiner, to be based on 
review of the claims folder and to address whether the 
Veteran's joint disabilities are directly causally related to 
service.        

The parties also stated that the Board had failed to provide 
an adequate discussion of its reasons and bases regarding why 
the Veteran was not afforded a medical examination pursuant 
to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in his 
claim for entitlement to service connection for GERD.  The 
parties noted that, under McLendon, a medical examination 
must be provided when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81; see 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The 
parties also noted that the Court had observed in McLendon 
that the third prong of 38 C.F.R. § 3.159(c)(4), which 
requires that the evidence of record indicate that the 
claimed disability or symptoms may be associated with the 
established event, establishes a low threshold for providing 
an examination.  Id. at 83.  

The evidence of record shows that the Veteran is currently 
diagnosed with GERD.  Service treatment records also include 
multiple relevant notations pertaining to the Veteran's in-
service complaints of gastrointestinal problems, such as his 
acknowledgment of frequent indigestion on the March 1977 
report of medical history and a May 1984 clinical assessment 
of gastritis.  Furthermore, the Veteran has said that his 
gastrointestinal symptomatology began in service, and a 
layperson may competently report lay-observable symptoms, 
although not a diagnosis or an opinion as to causation or 
etiology.  In light of the foregoing, the Board finds that a 
remand is also warranted for a medical examination and 
medical nexus opinion with respect to the Veteran's claim for 
GERD.       

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the October 
2005 VA joints examiner (or another 
appropriate examiner if J.H. is not available) 
to obtain a supplemental opinion.  If another 
medical examination is needed in order to 
provide the requested opinion, please so 
schedule.    

a.  Based on review of the claims folder, 
to include the Joint Motion, the examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent degree of 
probability) that any arthritis in the 
joints demonstrated by the Veteran since 
filing his claim on November 12, 2004 
(except for arthritis that is already 
service-connected) is related to his period 
of active military service to include any 
symptomatology shown therein; or whether 
such a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent).

b.  The examiner should also opine as to 
whether it is at least as likely as not the 
Veteran's arthritis in the joints has been 
caused or aggravated by any service-
connected spine, foot, or ankle disability, 
or whether any such causation or 
aggravation is unlikely (i.e., a 
probability of less than 50 percent).

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so

2.  Schedule the Veteran for appropriate 
medical examination for his claimed 
gastrointestinal disorder.  The claims file, 
to include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any 
gastrointestinal disorder which has been 
demonstrated by the Veteran since filing 
his claim on November 12, 2004, and state 
whether it is at least as likely as not 
(i.e., at least a 50 percent degree of 
probability) that any identified current 
gastrointestinal disorder is related to 
active military service, to include any 
symptomatology shown therein; or whether 
such a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.

b.  In reviewing the service treatment 
records, the examiner should note that the 
Veteran acknowledged having frequent 
indigestion on the March 1977 report of 
medical history, and sought treatment for 
gastrointestinal problems on several 
occasions during his 20 years in service.)

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so

3.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and given 
an appropriate period of time for response.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

